Citation Nr: 0406866	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected urinary incontinence with urinary tract infections, 
currently rated as 20 percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
left kidney disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1963 to October 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO. 

The case was remanded by the Board to the RO in May 2003 to 
afford the veteran an opportunity to appear for a personal 
hearing before a Veterans Law Judge.  The veteran was 
thereafter scheduled to testify at a personal hearing before 
a Veterans 
Law Judge in July 2003, but he cancelled the hearing due to 
poor health.  

The Board also notes that the veteran requested that his 100 
percent rating for the service-connected prostate cancer be 
considered permanent and total.  However, in a May 2001 
rating decision, the RO found that permanency could not be 
established at that time, but that a future examiner was 
scheduled for 2003 based on records that the veteran 
underwent radioactive implants in March 1999 with a reported 
four to five year time frame for determination of its success 
rate.  It does not appear that the veteran was afforded such 
a "future" examination in 2003, and as such, the issue of 
permanency is still not resolved.  The Board refers this 
matter back to the RO for appropriate action.  

Finally, the veteran has an outstanding claim of service 
connection for lymph node cancer, claimed as secondary to the 
service-connected prostate cancer and/or due to exposure to 
herbicides during service.  The Board therefore refers this 
matter to the RO for the appropriate action.  

The issues of an increased rating for the service-connected 
urinary incontinence with urinary tract infections and the 
issue of service connection for a left kidney disorder are 
the subjects of the REMAND portion of this document and are 
being remanded to the RO for additional development of the 
record via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In January 1987, the RO denied the veteran's claim of 
service connection for a left kidney disorder, but the 
appellant did not appeal in a timely fashion from that 
decision.  

2.  New evidence has been presented since the RO's January 
1987 decision which is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
January 1987 RO decision to reopen the claim of service 
connection for a left kidney disorder.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2003); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary with respect to the issue 
of whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
left kidney disorder.  A more thorough discussion of the 
VCAA, implementing regulations and case law is noted in the 
REMAND portion of this document hereinbelow.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously received which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of new and material 
evidence applicable to this case is the one in effect prior 
to August 2001, as the claim to reopen has been pending since 
July 1991, as explained below.
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for a left kidney disorder was the January 1987 RO 
decision.

Historically, the RO denied service connection for a left 
kidney disorder in a January 1987 rating decision.  Although 
service connection was in effect for a right nephrectomy at 
that time, the RO found that the veteran's medical records 
failed to show involvement of the left kidney.  

In a September 1991 decision, the RO determined that evidence 
received did not warrant a change in the prior rating 
decision.  The veteran filed a notice of disagreement (NOD) 
with this determination which was received at the RO in 
October 1991.  Evidence considered at that time included 
treatment notes for a renal dysfunction.  The RO concluded 
that this evidence of current disability did not furnish 
evidence of a relationship between the veteran's current left 
kidney disorder and his military service or his service-
connected right nephrectomy.

Although the veteran filed a timely NOD, the RO never issued 
a Statement of the Case as to the issue of whether new and 
material evidence had been submitted sufficient to reopen the 
claim of service connection for a left kidney disorder.  
Thus, this claim remains open and pending.

Then, in November 2001, the veteran once again submitted a 
claim to reopen the issue of service connection for a left 
kidney disorder.  However, as noted above, his earlier claim 
to reopen was pending.

In a May 2002 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a left kidney disorder and denied 
the veteran's claim.  The veteran timely appealed.  The 
evidence considered in the May 2002 rating decision included 
VA treatment records showing complaints of left lower 
quadrant pain.  The examiner related the pain to a urinary 
tract and/or kidney infection.  A retroperitoneal echogram 
from October 2001 noted an anomaly of the left kidney, 
diagnosed as a probable cyst at the superior pole.  The basis 
of the May 2002 RO decision was that the additional evidence 
did not confirm a diagnosis of a left kidney disability, and 
there was no medical evidence relating any symptoms to the 
presence of a kidney cyst, or evidence that a kidney cyst 
resulted from urinary tract infections, prostate cancer, or 
absence of the right kidney, or was otherwise related to the 
veteran's military service.  

Subsequent to the May 2002 RO decision, additional VA 
treatment records were obtained and associated with the 
claims file showing treatment for acute renal failure in 
April 2002.  

Also, the veteran was afforded a VA genitourinary examination 
in November 2002.  The examiner noted that the veteran had a 
history of recurrent infections of the urinary tract as well 
as renal insufficiency.  The examiner opined that the left 
kidney recurrent infection could be precipitated by the 
service-connected prostate problem.

In his December 2002 VA Form 9, the veteran asserted that he 
almost died from kidney failure in April [2002].  

In this case, the relevant evidence added to the record since 
the RO's January 1987 decision consists primarily of medical 
evidence, some of which shows treatment for renal 
dysfunction, and/or a possibility that the veteran has a 
right kidney disorder due to the service-connected prostate 
cancer.  The veteran has also asserted that he almost died 
from kidney failure during April 2002.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the January 1987 RO 
decision.  Furthermore, the evidence is material as to 
question of service connection because it raises the 
possibility of a diagnosis of a kidney disorder related to 
the service-connected prostate cancer.  Thus, this evidence 
is relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left kidney disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed herein below.




REMAND

At the outset, and as noted in the decision hereinabove, the 
Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were recently amended 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Federal Circuit recently decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which made it clear that the Board cannot 
consider evidence in the first instance, and that all of the 
evidence must be reviewed by the RO before it is reviewed by 
the Board.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  

The RO should assure that all development required by the 
VCAA, Quartuccio, DAV, and all other applicable legal 
precedent is completed.

A.  Service connection for a left kidney disorder

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a left kidney disorder, further action is 
warranted in order to ensure that all appropriate 
notification or development action is undertaken as required 
by the VCAA and Quartuccio.  It would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

As noted, the evidence of record shows that the veteran has 
had at least one recent episode of acute renal failure.  In 
addition, the VA examiner opined that the veteran's urinary 
tract/kidney infections may be related to the service-
connected prostate cancer.  

In light of the foregoing, the veteran should be afforded 
another VA examination to determine the likelihood that the 
veteran has a current left kidney disorder as secondary to 
service-connected disability.

All outstanding VA and/or private treatment records should be 
obtained and associated with the claims file.  




B.  Increased rating for the service-connected urinary 
incontinence with urinary tract infections

As noted hereinabove, the VCAA, implementing regulations, and 
the Court in Quartuccio, require that the RO's duty to assist 
the veteran includes, inter alia, a duty to notify the 
veteran as to the laws and regulations governing his appeal, 
to provide notice as to the type of evidence necessary to 
substantiate the claim, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the RO has not fulfilled these duties with 
regard to the claim of an increased rating for the service-
connected urinary incontinence with urinary tract infections.  
In fact the veteran was not notified of the VCAA's heightened 
duty to assist the veteran in developing this claim.  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  

The Board also points out that the veteran's urinary 
incontinence with urinary tract infections is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7542 for neurogenic bladder.  The regulations indicate 
to rate this disability as voiding dysfunction.  As such, the 
veteran's urinary incontinence with urinary tract infections 
has been rated as 20 percent disabling based on voiding 
dysfunction.  However, the RO has never considered rating the 
veteran's service-connected urinary incontinence with urinary 
tract infections based on urinary tract infections. 

Rating a service-connected disability of the genitourinary 
system based on urinary tract infections provides for a 30 
percent rating for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  If there is poor renal function associated with 
the disability, then the regulations instruct to rate as 
renal dysfunction.  

Because of the possibility that the veteran has left renal 
dysfunction, and/or that the veteran has kidney dysfunction 
due to the service-connected urinary incontinence with 
urinary tract infections or due to the service-connected 
prostate cancer, the veteran should be afforded another VA 
genitourinary examination to determine the current nature, 
extent and severity of the service-connected disabilities.  

All pertinent treatment records should also be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
kidney disorder, and/or urinary 
incontinence and/or urinary tract 
infections, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  

The RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide any 
evidence in his possession that pertains 
to the claims.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
veteran for a VA genitourinary 
examination to determine the current 
nature and the likely etiology of the 
claimed left kidney disorder, as well as 
the current nature, extent and severity 
of the service-connected urinary 
incontinence with urinary tract 
infections.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
left kidney disability and the service-
connected urinary incontinence with 
urinary tract infections.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has current 
disability manifested by left kidney 
disorder due to disease or injury which 
was incurred in or aggravated by service 
OR which is secondary to the service-
connected prostate cancer and/or urinary 
incontinence with urinary tract 
infections.  The examiner should also 
determine the severity of the service-
connected urinary incontinence with 
urinary tract infections in terms of the 
rating schedule.  The examiner should be 
provided with a copy of the rating 
criteria under 38 C.F.R. §§  4.115a and 
4.115b (2003).  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for left 
kidney disorder and for an increased 
rating for the service-connected urinary 
incontinence with urinary tract 
infections based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA and Quartuccio is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



